364 So. 2d 1175 (1978)
STATE of Alabama
v.
Robert H. BASSETT et al.
77-650.
Supreme Court of Alabama.
December 1, 1978.
James C. Wood, Sp. Asst. Atty. Gen., Mobile, for appellant.
Samuel L. Stockman and J. B. Sessions, III, Mobile, for appellees.
MADDOX, Justice.
The State filed condemnation proceedings in Mobile County, and being dissatisfied with the award in the Probate Court, the State appealed to the Circuit Court, and moved for summary judgment. The State's motion was denied, but the Circuit Court certified the question for interlocutory appeal as provided by Rule 5, ARAP. This Court exercised its discretion and granted permission to appeal on June 29, 1978.
After a thorough review of the record, we conclude that permission to appeal under Rule 5, ARAP, was improvidently granted. Cooper v. Nettles, Ala., 364 So. 2d 309.
APPEAL DISMISSED.
TORBERT, C. J., and JONES, SHORES and BEATTY, JJ., concur.